Citation Nr: 0416515	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  96-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a fracture of the 6th cervical vertebra.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1969 
to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In September 2003, the veteran gave sworn testimony before 
the undersigned Veterans Law Judge during a hearing at the 
RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a change in the rating criteria during the 
pendency of this claim.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The new criteria for rating disabilities of the spine became 
effective September 26, 2003.  The veteran has not been 
notified of these criteria or how they might apply to his 
claim.  The new criteria provide that the spine will be rated 
on limitation of motion and any objective neurologic deficits 
will be rated separately.  At his September 2003 hearing, the 
veteran testified of upper extremity neurologic symptoms.  
His representative requested that the veteran be afforded 
both neurologic and orthopedic examinations.  Since the new 
rating criteria provide for separate evaluation of the 
neurologic deficits, a neurologic examination is warranted.  
Also, the August 2003 examination of the spine reported 
motion in a manner which is not consistent with the rating 
criteria (flexion 240 degrees).  It also reported pain but 
did not describe how pain affected motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran should be 
afforded an orthopedic examination which measures neck motion 
in accordance with the regulations and which properly 
considers pain and other limiting factors.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The veteran should be scheduled for a 
VA neurologic examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
or studies should be done.  The examiner 
should describe all neurologic residuals 
of the fracture of the 6th cervical 
vertebra in detail.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
or studies should be done.  The examiner 
should measure the range of motion of the 
neck and all joints affected by the 
residuals of the fracture of the 6th 
cervical vertebra.  Measurement should be 
in accordance with the rating criteria and 
take into consideration all factors 
affecting functional loss, including less 
movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, incoordination and pain.  
See 38 C.F.R. §§ 4.40, 4.45 (2003).   

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



